Exhibit 10.4

SECOND AMENDMENT

entered into as of the 4th day of May, 2006 to the employment agreement entered
into as of July 23, 1998 (as amended by First Amendment dated as of May 6, 2005
the "Employment Agreement") by and between Textron, Inc., a Delaware
corporation, with its principal office at 40 Westminster Street, Providence,
Rhode Island 02903 (the "Company") and Lewis B. Campbell (the "Executive").



W I T N E S S E T H :

WHEREAS,

the Company and the Executive have previously entered into the Employment
Agreement; and



WHEREAS,

the Company and Executive desire to amend the Employment Agreement to clarify
certain provisions.



> NOW, THEREFORE,

the parties hereto agree as follows:



1.     Section 6.3(b) is amended by adding at the end thereof:

"(the sum of (i) and (ii) being hereinafter referred to as 'Final Annual
Compensation')."

2.     Section 6.3(e) is amended to read as follows:

"Two and one-half (2 1/2) additional years of service (including age as if such
service was completed) and compensation credit (at the Executive's "Then
Compensation Level") for benefit purposes under any defined benefit type
retirement plan, including but not limited to the SERP and the SBP if then in
effect, and, if the Executive is not eligible to receive benefits under any such
plan on the date of termination, two and one-half (2 1/2) additional years of
age for determining eligibility to receive such benefits, provided that benefits
under any such plan will not commence until the Executive actually attains the
required distribution age under the plan or the Executive's spouse qualifies for
death benefits under such plan and further provided that, with regard to any
plan qualified under Section 401(a) of the Internal Revenue Code of 1986, as
amended (the "Code"), the additional amounts may be provided on a nonqualified
plan basis. "Then Compensation Level" shall mean an annual rate of compensation
equal to the sum of (i) Final Annual Compensation and (ii) the performance units
and performance share units earned with respect to the measurement periods
ending at or about the end of the fiscal year immediately preceding the year of
termination (to the extent recognized in the definition of 'Compensation' under
the applicable plan; in the case of the SERP as provided in Section 3.4 above
such that no amounts deemed earned in respect of performance share units in 2007
(i.e. any grant after the 2004 grant) or later years shall be included in
Compensation for purposes of the SERP); provided, however, that with respect to
the year of termination, in lieu of utilization of the amount in clause (ii)
above, the Executive will be deemed to have received in the year of termination
the full amount of performance units and performance share units earned with
respect to the measuring periods ending on or about the end of the fiscal year
immediately preceding the year of termination (whether or not such amount is
actually paid to the Executive prior to the date of termination); provided,
further, that, other than as set forth in the immediately preceding proviso, the
amounts described in clause (ii) above shall be included in "Compensation" under
the plans referred to in this Section 6.3(e) in lieu of any amounts actually
paid to the Executive in respect of performance units and performance share
units in the year of termination and thereafter."

> 3.     Section 8.1(g) is amended to read as follows:

     "(g) A lump-sum cash payment of the actuarial present value equivalent (as
determined in accordance with the most favorable (to the Executive) overall
actuarial assumptions and subsidies in any of the Company's tax-qualified or
nonqualified type defined benefit pension plans in which the Executive then
participates) of the accrued benefits accrued by the Executive as of the date of
termination under the terms of any nonqualified defined benefit type retirement
plan, including but not limited to, the SERP and the SBP, and assuming the
benefit was fully vested (and commenced immediately upon such termination)
without regard to any minimum age or service requirements. For this purpose,
such benefits shall be calculated under the assumption that the Executive's
employment continued following the date of termination for three (3) full years
(i.e., three (3) additional years of age (including, but not limited to, for
purposes of determining the early retirement factor and the actuarial present
value, but not the commencement date of benefits for calculation purposes (all
of which shall be deemed to commence on the date of termination)), compensation
(at the Executive's Then Compensation Level) and service credits shall be
added)."

> 4.     Section 8.1(j) is amended to insert the words "(at the maximum level)"
> after the word "units" on the first line thereof.
> 
> 5.     Section 8.1 of the Employment Agreement is amended by adding the
> following new subsection at the end of such section:

     "(n) The Executive shall be entitled to the Performance Bonus, subject to,
and in accordance with, Section 3.9 of this Agreement."

> 6.     The Employment Agreement, as amended herein, shall remain in full force
> and effect.
> 
>     IN WITNESS WHEREOF,
> 
> the Company has caused this Amendment to be executed by its duly and
> authorized officer and the Executive has hereunto set his hand as of the date
> first above written.

                                                                                            
TEXTRON INC.


                                                                                            
By:     /s/Terrence O'Donnell                   
                                                                                                      
Name:  Terrence O'Donnell
                                                                                                      
Title:  EVP, General Counsel
 

> >                                                                         
> > EXECUTIVE
> >  

                   
                                                                          
/s/Lewis B. Campbell                       
                                                                                            
Lewis B. Campbell